Citation Nr: 0532506	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-29 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent disabling 
for residuals of correction of claw toes with scarring.

2.  Entitlement to an effective date prior to December 4, 
2001 for a 30 percent rating for residuals of correction of 
claw toes with scarring.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 2000 to 
March 2001.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  This rating assigned an increased 30 
percent rating for residuals of correction of claw toes with 
scarring, effective December 4, 2001.  The veteran has 
disagreed with both the assignment of the 30 percent rating 
and the effective date assigned for such rating.  

In July 2002, the veteran filed a notice of disagreement 
concerning the RO's May 2002 rating decision which denied the 
veteran's attempt to reopen a claim for service connection 
for a bilateral knee disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
Board finds a notice of disagreement has been submitted from 
a matter that has not been addressed in a statement of the 
case the issue should be remanded to the RO for appropriate 
action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As of 
this date, and as noted below, the veteran has not been sent 
a statement of the case with respect to this issue, and the 
remand action below addresses this item.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in June 2005.  A transcript 
of the testimony is associated with the claims file. 

The issues of entitlement to an earlier effective date for 
assignment of an increased rating for residuals of correction 
of claw toes with scarring and for whether new and material 
evidence has been submitted to reopen a previously denied 
claim for service connection for a bilateral knee disability 
are addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The bilateral foot disability is manifested by a marked 
clawfoot condition with hammertoes on toes 2 through 5 on 
both feet, bony excision/resorption of bones of some toes on 
both feet, painful callosities and subjective complaints of 
constant bilateral foot pain resulting in moderately severe 
functional limitations.  


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for residuals 
of correction of claw toes with scarring of the feet are met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5278 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, after addressing the veteran's claim in 
a May 2002 rating decision, the RO provided initial notice of 
the provisions of the VCAA in a June 2002 letter.  The RO 
issued another VCAA letter concerning the issue of the 
evaluation assigned in February 2004.  In these letters, the 
veteran was told of the requirements to establish a rating in 
excess of 30 percent for his service-connected bilateral foot 
disability, of the reasons for the denial of his claim, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letters and the statement of the case issued 
in September 2003 specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Service medical records were previously obtained and 
associated with the claims folder.  Furthermore, VA medical 
records were obtained and associated with the claims folder.  
The veteran also provided testimony at a Travel Board hearing 
held in June 2005 in which an increased rating to 50 percent 
was requested and he discussed receiving additional VA 
treatment for his feet.  It is not necessary to obtain the 
additional records in light of the fact that there is 
sufficient evidence upon which to base a grant in this case.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
 3.159(c)(4) (2005).  The evidence of record includes 
examination reports, and the most recent examination report 
of April 2002 provides an adequate assessment of the 
veteran's condition based not only on examination of the 
veteran, but also on review of the records.  The findings 
from this examination were sufficient to provide a basis for 
a grant of a 50 percent rating for the veteran's bilateral 
foot condition, which the veteran had requested.  

In light of the foregoing, and in light of the grant of a 50 
percent rating, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
no further assistance to the veteran in developing the facts 
pertinent to the issue is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.  

II.  Increased Rating for Bilateral Clawfoot

History prior to the current claim on appeal reveals that the 
RO granted service connection for a bilateral foot disorder, 
classified as status post bilateral claw toes in a May 1995 
rating, and assigned a noncompensable rating.  Service 
medical records reflect treatment for bilateral hammer/claw 
toes for which surgical arthroplasty was conducted in June 
1994 on the fifth toes of both feet and the fourth toe of the 
left foot, with fusion of the proximal interphalangeal joints 
of the second and third toes of the left foot.   The 
noncompensable rating for the bilateral foot disorder was 
continued in ratings up until the May 2002 rating on appeal, 
when a 30 percent rating was assigned.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2005).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran. See 38 C.F.R. § 4.3 (2005).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59 (2005).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5278 for claw foot 
(pes cavus) provides a maximum 50 percent rating for 
bilateral involvement if the disorder is manifested by marked 
contraction of the plantar fascia with dropped forefoot, all 
toes hammer toes, very painful callosities, marked varus 
deformity.  The bilateral disorder is rated at 30 percent if 
manifested by all toes tending to dorsiflexion, limitation of 
dorsiflexion at the ankle to a right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads. 38 
C.F.R. § 4.71a (2005).

The evidence reflects that the veteran was treated by the VA 
in January 1998 for bilateral hammertoes, or "hammer digit 
syndrome" and that such treatment included bilateral foot 
surgery.  The available records indicate that this surgery 
consisted of arthroplasty, capsulotomy and tenotomy of the 
second through fifth digits of both left and right feet.  
Although VA records from April 1998 suggested the surgery  
went well and he had returned to normal activities such as 
running and walking, he continued with pain in both feet and 
was noted to still have increased medial arch bilaterally and 
was assessed with right foot varus pes cavus, status post 
arthroplasties.  He was casted for orthotic shoes in April 
1998.  

VA treatment records from December 2001 reflect complaints of 
pain on the top of his feet bilaterally for six months.  The 
veteran complained that orthotics did not work and gave a 
history of hammertoe surgery in 1998.  Examination revealed 
skin temperature, texture and color, surgical scars at the 
dorsum of digits 2-5 bilaterally.  Neurologically they were 
intact to light touch bilaterally.  The digits were slightly 
contracted bilaterally with increased space between the 
hallux and second toe bilaterally.  The assessment was 
metatarsalgia, bilaterally.  A forefoot post was added to 
orthotics of both feet.  An addendum within the same month 
agreed with these findings.

The report of an April 2002 VA examination reviewed the 
history of treatment for claw foot problems in service, with 
surgery done either in 1993 or 1994 and with a history of two 
subsequent surgeries at the VA; the last one done in 1999.  
He reported that he was told he needed more surgery on his 
left foot but did not wish to have any more surgery.  He 
reported constant pain in both feet because of the claw foot 
deformity and prior surgeries.  He indicated that he could 
not climb a ladder.  He presently worked as an aviation 
technician on helicopters and that climbing had been 
difficult because of his toes.  He reported that his work 
partner was doing such tasks for him at present.  He reported 
that his feet were getting worse each year.  He described a 
constant pain in his feet.  Many times he described cramps 
and a throbbing sensation in his feet.  He reported no 
arthritis.  Sometimes he noticed stiffness and swelling.  He 
noticed pain sometimes at rest, but standing and walking 
brought on severe pain.  Precipitating factors were long 
periods walking, climbing ladders or steps and running.  
Alleviating factors were ibuprofen.  He also reported using a 
shoe insert, but denied using special shoes.  He asked about 
the kind of shoes he could wear for comfort and was told to 
talk to the podiatrist that he has been treating with for his 
foot problems.  His feet problems have been affecting his 
occupation and his daily activities.  He took 800 mg 
Ibuprofen for pain.  

On physical examination, he was noted to be in no acute 
distress.  His pain level was a seven.  Examination of his 
feet revealed a hammertoe deformity of the second through 
fifth toes noted bilaterally.  Previous surgical scars were 
noted from second through fourth bilaterally except on the 
great toes.  The deformity of the hammertoe was worse on the 
left side.  There was a moderate amount of tenderness noted 
over the right second toe at the present time.  Otherwise he 
was noted to have no significant tenderness, although he had 
constant pain in both feet.  He had gait and functional 
limitations with standing and walking secondary to the pain 
in his feet.  

X-rays of the feet showed the presence of hammer/claw toe 
deformities.  There was bony erosion/resorption at the right 
second, third, and fourth MTP joints.  There was likewise 
bony erosion/resorption at the left fourth and fifth MTP 
joints and s/p of the left second and third PIP joints.  
Bilateral hallux valgus deformities, hammer/claw toes and s/p 
surgical changes as described. 

The diagnosis rendered was hammertoe deformities (claw foot 
deformities) of the feet, bilateral status post surgery for 
the same in 1993 with surgical scars noted from the second 
through fifth toes bilaterally.  Functional loss due to pain 
was moderately severe.  

The veteran testified in June 2005 regarding the severity of 
his bilateral foot disability.  He testified that he had a 
total of three surgeries for his feet; the last one at the VA 
in 2000.  He testified that the surgeries initially provided 
some relief, but that after he healed, he was in more pain 
than before the surgeries.  He testified that he sometimes 
had tenderness in the areas of the scars.  He indicated that 
when he tried to exercise by walking, his pain level would 
reach a point of 9.5 out of a possible 10 in severity for 
about 20 to 25 minutes.  He testified that he used Ibuprofen 
and elevated his feet for relief.  He indicated that his 
normal level of foot pain was an 8.  He stated that he has 
not been to a doctor for his feet for about a year, having 
last treated with a doctor at the DAV as well as the 
Montgomery VA medical center.  He indicated one reason he 
hadn't seen a doctor recently was that he was afraid that the 
doctors would try to operate on his feet again, which would 
cause more pain.  

He testified that in the past year he took off about 5 days 
per month from work due to his feet, but indicated that his 
employer made accommodations for his disability.  Regarding 
his scars, he testified that in the past, they had broken 
down a few times, but that they had not done so in the past 
year and a half.  He testified that he now had problems of 
increased painful calluses on his feet and stated that 
because of this he would probably need something done to his 
feet again soon.     

Based on review of the evidence, the Board finds that the 
evidence supports a rating of 50 percent disabling for the 
veteran's bilateral clawfoot disability based upon 
application of reasonable doubt and 38 C.F.R. § 4.7.  The 
Board finds that the evidence, primarily the April 2002 VA 
examination, and the veteran's testimony reveals the symptoms 
from his bilateral clawfoot disability to more closely 
resemble the criteria for a 50 percent rating under 
Diagnostic Code 5278.  Specifically, although not all of the 
criteria for a 50 percent rating were met, such as marked 
contraction of plantar fascia with dropped forefoot, most of 
the criteria appear to have been met and other physical 
findings reflect the extent of his clawfoot condition as 
"marked."  He is shown to have hammer toes in all his toes 
from 2 to 5 of both feet in the April 2002 VA examination.  
The diagnosis was bilateral hallux valgus deformities, 
hammer/claw toes and s/p surgical change.  Evidence of severe 
damage and changes to the bones are shown in the X-ray 
findings of bony erosion/resorption at the right second, 
third, and fourth MTP joints and bony erosion/resorption at 
the left fourth and fifth MTP joints and s/p of the left 
second and third PIP joints.  The veteran's June 2005 hearing 
testimony suggests the presence of painful callosities that 
are presently worsening.  

In sum, the Board finds the veteran's bilateral foot 
disability to be 50 percent disabling but no more under the 
applicable schedular criteria.  This is the highest allowable 
rating under the applicable criteria for foot disorders, in 
this case claw foot (pes cavus).  This is the only applicable 
rating criteria for which a rating as high as 50 percent is 
warranted for this particular foot disorder.  Thus it is not 
necessary to address any other criteria for foot 
disabilities.  

The Board has considered whether the criteria addressing 
scars is applicable in this case in which there were residual 
scars, however the medical evidence of record does not 
suggest that a separate rating is warranted under the 
applicable criteria for scars as there was no indication that 
such scars were tender and painful or unstable on a chronic 
basis.  See 38 C.F.R. § 4.118 Diagnostic Codes 7803, 7804 
(effective prior to and as of August 30, 2002).  Although the 
veteran testified that his scars were sometimes tender, the 
medical evidence does not reflect such tenderness and there 
is no evidence of current instability.  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected bilateral foot 
disability alone, presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards. See 38 C.F.R. § 
3.321(b)(1) (200a5); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
marked interference with employment or frequent periods of 
hospitalization, due solely to the veteran's service-
connected disability, as to render impractical the 
application of the regular schedular standards.  The regular 
schedular standards and the rating currently assigned, 
adequately compensate the veteran for any adverse impact 
caused by his service-connected disability.  In light of the 
foregoing, the Board finds that the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) are not met.


ORDER

A 50 percent disability evaluation for the residuals of 
correction of bilateral claw toes with scarring, is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.


REMAND

As noted in the INTRODUCTION, the veteran filed a notice of 
disagreement in July 2002 to a May 2002 RO decision with 
respect to his attempt to reopen a claim for service 
connection for a bilateral knee disorder.  The Board has 
reviewed the claims file and has determined that a remand is 
warranted regarding this issue. See Manlincon v. West, 12 
Vet. App. 238 (1999).

Furthermore, regarding the issue of entitlement to an 
effective date prior to December 4, 2001 for a 30 percent 
rating for residuals of correction of claw toes with 
scarring, the Board is deferring this issue for RO review in 
light of the grant of a 50 percent rating for this disorder.  
The Board notes that it appears that the veteran filed a 
claim for entitlement to an increased rating on January 15, 
1998 when it submitted a statement that said "Enclosed is 
Progress notes from VAMC Tuskegee, Podiatry clinic for 
increase compensation for SC status post bil claw toes."  
Enclosed VA medical records from January 1998 were sent with 
this statement.  Thus this claim appears to have remained 
open since January 1998.  

In view of the foregoing the case is REMANDED for the 
following:


1.  The RO should issue the appellant a 
SOC as to the issue of whether new and 
material evidence has been submitted to 
reopen a previously denied claim for 
service connection for bilateral knee 
disability and comply with the duty to 
assist and notification provisions of the 
VCAA.  The appellant should be apprised 
of his right to submit a substantive 
appeal and to have his claim reviewed by 
the Board.  The RO should allow the 
appellant the requisite period of time 
for a response.

2.  The AMC should review the claims file 
and ascertain the earliest time in which 
a claim for an increased rating for 
residuals of correction of claw toes with 
scarring, was shown to have been filed by 
the veteran.  

3.  Thereafter, the VBA AMC should 
readjudicate the veteran's effective date 
claim regarding assignment of an 
increased rating for residuals of 
correction of claw toes with scarring.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the claim should consider 
the applicability of 38 C.F.R. §§ 3.400, 
3.155 and 3.157.  An appropriate period 
of time should be allowed for response.  
Then, if otherwise in order, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


